 

Exhibit 10.1

EXECUTION COPY

U.S. $1,000,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of June 30, 2006

Among

ELECTRONIC DATA SYSTEMS CORPORATION

and

EDS INFORMATION SERVICES L.L.C.

as Borrowers

and

THE GUARANTORS NAMED HEREIN

as Guarantors

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

THE INITIAL ISSUING BANKS NAMED HEREIN

as Initial Issuing Banks

and

BANK OF AMERICA, N.A.

as Syndication Agent

and

THE BANK OF NOVA SCOTIA

JPMORGAN CHASE BANK, N.A.

and

THE ROYAL BANK OF SCOTLAND

as Co-Documentation Agents

and

CITIBANK, N.A.

as Administrative Agent

                                                                                                                                                                               

CITIGROUP GLOBAL MARKETS INC.

and

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers




 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

 

SECTION 1.01.

Certain Defined Terms  

  1

 

SECTION 1.02. 

Computation of Time Periods

14

 

SECTION 1.03.

Accounting Terms

15

ARTICLE II

 

SECTION 2.01.

The Advances and Letters of Credit

15

 

SECTION 2.02.

Making the Advances

16

 

SECTION 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

17

 

SECTION 2.04. 

Fees

18

 

SECTION 2.05.

Termination or Reduction of the Commitments

19

 

SECTION 2.06. 

Repayment of Advances and Letter of Credit Drawings

19

 

SECTION 2.07.

Interest on Advances

20

 

SECTION 2.08.

Interest Rate Determination 

20

 

SECTION 2.09.

Optional Conversion of Advances

21



SECTION 2.10.

Prepayments of Advances  

22

 

SECTION 2.11. 

Increased Costs

22

 

SECTION 2.12.

Illegality 

23

 

SECTION 2.13. 

Payments and Computations

23

 

SECTION 2.14.

Taxes

24

 

SECTION 2.15.

Sharing of Payments, Etc.

26

 

SECTION 2.16.

Evidence of Debt

26

 

SECTION 2.17.

Use of Proceeds

27

 

SECTION 2.18.

Increase in the Aggregate Commitments 

27

 

--------------------------------------------------------------------------------

 

SECTION 2.19.

Extension of Termination Date

28

 

SECTION 2.20. 

Transfers of Letters of Credit

30

ARTICLE III

 

SECTION 3.01.

Conditions Precedent to Effectiveness of Section 2.01

31

 

SECTION 3.02.

Initial Advance to Each Designated Subsidiary

32

 

SECTION 3.03.

Conditions Precedent to Each Borrowing, Issuance, Letter of Credit Addition,
Commitment Increase and Extension Date.  

33

 

SECTION 3.04.

Determinations Under Section 3.01 

33

ARTICLE IV

  SECTION 4.01. Representations and Warranties of the Company 34

ARTICLE V

 

SECTION 5.01.

Affirmative Covenants

35

 

SECTION 5.02. 

Negative Covenants

38

 

SECTION 5.03.

Financial Covenants

40

ARTICLE VI

 

SECTION 6.01. 

Events of Default

40

 

SECTION 6.02.

Exclusion of Immaterial Subsidiaries

43

 

SECTION 6.03. 

Actions in Respect of the Letters of Credit upon Default

43

ARTICLE VII

 

SECTION 8.01.

Guaranty; Limitation of Liability 

43

 

SECTION 7.02.

Guaranty Absolute

44

 

SECTION 7.03. 

Waivers and Acknowledgments

45

 

SECTION 7.04. 

Subrogation 

 45

 

SECTION 7.05. 

Guaranty Supplements

 46

 

SECTION 7.06. 

Continuing Guaranty; Assignments

46

 

 

ii

 

--------------------------------------------------------------------------------

ARTICLE VIII

 

SECTION 8.01.

Authorization and Action

46

 

SECTION 8.02.

Agent's Reliance, Etc. 

46

 

SECTION 8.03. 

Citibank and Affiliates

47

 

SECTION 8.04.

Lender Credit Decision   

47

 

SECTION 8.05. 

Indemnification 

47

 

SECTION 8.06.

Successor Agent 

48

 

SECTION 8.07.

Sub-Agent

48

 

SECTION 8.08.

Other Agents.

48

ARTICLE IX

 

SECTION 9.01. 

Amendments, Etc. 

49

 

SECTION 9.02. 

Notices, Etc.

49

 

SECTION 9.03. 

No Waiver; Remedies

50

 

SECTION 9.04. 

Costs and Expenses

50

 

SECTION 9.05. 

Right of Set-off  

51

 

SECTION 9.06.

Binding Effect

51

 

SECTION 9.07. 

Assignments and Participations

51

 

SECTION 9.08.

Confidentiality 

53

 

SECTION 9.09.

Designated Subsidiaries

54

 

SECTION 9.10. 

Governing Law  

55

 

SECTION 9.11.

Execution in Counterparts   

55

 

SECTION 9.12. 

Judgment 

55

 

SECTION 9.13.

Jurisdiction, Etc.

55

 

iii

--------------------------------------------------------------------------------

 

 

SECTION 9.14.

Substitution of Currency    

56

 

SECTION 9.15.

No Liability of the Issuing Banks

56

 

SECTION 9.16.

Patriot Act Notice

56

 

SECTION 9.17.

Power of Attorney  

56

 

SECTION 9.18.

Release of Subsidiary Guarantors

56

 

SECTION 9.19.

Waiver of Jury Trial  

58

 

 

 

iv

--------------------------------------------------------------------------------

 

FIVE YEAR CREDIT AGREEMENT

Dated as of June 30, 2006

ELECTRONIC DATA SYSTEMS CORPORATION, a Delaware corporation (the "Company"), EDS
INFORMATION SERVICES L.L.C., a Delaware limited liability company ("EIS"), the
Guarantors (as defined herein) from time to time party hereto, the banks,
financial institutions and other institutional lenders (the "Initial Lenders")
and issuers of letters of credit ("Initial Issuing Banks") listed on Schedule I
hereto, and CITIBANK, N.A. ("Citibank"), as agent (the "Agent") for the Lenders
(as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement (as hereinafter
defined), the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

"Account" means, collectively, (a) an "account" as such term is defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
or under other relevant law, and (b) a Person's rights to payment for goods sold
or leased or services performed, including all such rights evidenced by an
account, note, contract, security agreement, chattel paper, or other evidence of
indebtedness or security.

"Advance" means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a "Type" of Advance).

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

"Agent's Account" means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at Two
Penns Way, New Castle, Delaware  19720, Account No. 36852248, Attention:  Bank
Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.

"Agreement" means this Five Year Credit Agreement, dated as of June 30, 2006,
among the Company, EIS, the Subsidiary Guarantors, the Initial Lenders, the
Initial Issuing Banks and the Agent, and such other Borrowers, Subsidiary
Guarantors, Lenders and Issuing Banks as may become parties hereto after the
Effective Date in accordance with the terms hereof, as this Five Year Credit
Agreement may be subsequently amended, modified or supplemented in accordance
with the terms hereof.

"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

 

 

--------------------------------------------------------------------------------

 

"Applicable Margin" means as of any date (a) for Base Rate Advances, 0% per
annum and (b) for Eurocurrency Rate Advances, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody's/Fitch

Applicable Margin for

Eurocurrency Rate Advances

 

Level 1

A-/ A3/ A- or above

0.190%

 

Level 2

BBB+/ Baa1/ BBB+

0.270%

 

Level 3

BBB/ Baa2/ BBB

0.325%

 

Level 4

BBB-/ Baa3/ BBB-

0.375%

 

Level 5

BB+/ Ba1/ BB+

0.600%

 

Level 6

Lower than Level 5

0.750%

"Applicable Percentage" means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

Public Debt Rating

S&P/Moody's/Fitch

Applicable

Percentage

Level 1

A-/ A3/ A- or above

0.060%

Level 2

BBB+/ Baa1/ BBB+

0.080%

Level 3

BBB/ Baa2/ BBB

0.100%

Level 4

BBB-/ Baa3/ BBB-

0.125%

Level 5

BB+/ Ba1/ BB+

0.150%

Level 6

Lower than Level 5

0.250%

 

2

--------------------------------------------------------------------------------

 

"Applicable Utilization Fee" means, as of any date that the aggregate principal
amount of the Advances plus the aggregate Available Amount of the Letters of
Credit outstanding exceed 50% of the aggregate Revolving Credit Commitments, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:

Public Debt Rating

S&P/Moody's/Fitch

Applicable

Utilization Fee

Level 1

A-/ A3/ A- or above

0.100%

Level 2

BBB+/ Baa1/ BBB+

0.100%

Level 3

BBB/ Baa2/ BBB

0.125%

Level 4

BBB-/ Baa3/ BBB-

0.125%

Level 5

BB+/ Ba1/ BB+

0.125%

Level 6

Lower than Level 5

0.250%

 

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

"Assuming Lender" has the meaning specified in Section 2.18(d).

"Assumption Agreement" has the meaning specified in Section 2.18(d)(ii).

"Available Amount" of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

"Bankruptcy Law" means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank's base rate; and

(b)           ½ of one percent per annum above the Federal Funds Rate.

"Base Rate Advance" means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

"Borrowers" means, collectively, the Company, EIS and the Designated
Subsidiaries from time to time.

"Borrowing" means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to a Borrower.

"Borrowing Minimum" means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £5,000,000, in
respect of Advances denominated in Yen, ¥1,000,000,000 and, in respect of
Advances denominated in Euros, €10,000,000.

"Borrowing Multiple" means, in respect of Advances denominated in Dollars,
$1,000,000, in respect of Advances denominated in Sterling, £500,000, in respect
of Advances denominated in Yen, ¥100,000,000 and, in respect of Advances
denominated in Euros, €1,000,000.

"Business Day" means a day of the year other than a Saturday or a Sunday on
which banks are not required or authorized by law to close in New York City,
Dallas, Texas and, if the applicable Business Day relates to any Eurocurrency
Rate Advances, on which dealings are carried on in the London interbank market
and banks are open for business in London and in the country of issue of the
currency of such Eurocurrency Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open).

 

3

--------------------------------------------------------------------------------

 

 

"Commitment" means a Revolving Credit Commitment or a Letter of Credit
Commitment.

"Commitment Date" has the meaning specified in Section 2.18(b).

"Commitment Increase" has the meaning specified in Section 2.18(a).

"Committed Currencies" means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and Euros.

"Company Information" has the meaning specified in Section 9.08.

"Consenting Lender" has the meaning specified in Section 2.19(b).

"Consolidated" refers to the consolidation of accounts of two or more entities
in accordance with GAAP.

"Consolidated Subsidiaries" means the Subsidiaries of a Person whose accounts
are required to be consolidated with the accounts of such Person in accordance
with GAAP.

"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

"Covenant Debt" means, at any date, the aggregate principal amount of short-term
and long-term debt that would be reflected on a Consolidated balance sheet of
the Company and its Consolidated Subsidiaries prepared as of such date on a
Consolidated basis in accordance with GAAP, which, for the avoidance of doubt,
reflects all debt, including all capital lease obligations, of the Company and
its Consolidated Subsidiaries included on such balance sheet.

"Customer Finance Transaction" means an arrangement whereby, in connection with
a particular client contract pursuant to which the Company or a Subsidiary of
the Company provides services to a client of the Company or such Subsidiary,

(a) (i) a financial institution or its designee that is not an Affiliate of the
Company finances the acquisition of or acquires equipment, software or other
assets for use in connection with such client contract, (ii) the party acquiring
such assets provides such assets to the client, or leases such assets to the
Company or such Subsidiary on a limited or non- recourse basis, (iii) the
Company or such Subsidiary assigns all or a portion of the payments due to the
Company or such Subsidiary under such client contract to the financial
institution or its designee, and (iv) the amounts due to such financial
institution or its designee are paid from the cash flows from such client
contract, or

(b) the Company or such Subsidiary sells, on a limited or non- recourse basis,
all or a portion of the payments due to the Company or such Subsidiary under
such client contract to finance its acquisition of equipment, software or other
assets to be used in connection with such client contract,

 

4

--------------------------------------------------------------------------------

 

 

provided that to the extent that any obligation of the Company or any Subsidiary
of the Company related to any such arrangement described in clause (a) or (b) is
required in accordance with GAAP to be reflected as indebtedness on the
Consolidated balance sheet of the Company and its Consolidated Subsidiary, then
to such extent, such arrangement shall not constitute a Customer Finance
Transaction.

"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property, software or services (other than current trade
payables incurred in the ordinary course of such Person's business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
or software acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property or software), (e) all obligations for the
payment of periodic rent of such Person as lessee under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
drawn letters of credit or drawn bank guaranties, (g) all Invested Amounts, (h)
 all Debt of others referred to in clauses (a) through (g) above or clause (i)
below and other payment obligations (collectively, "Guaranteed Debt") guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Guaranteed Debt or to advance or supply funds for the payment or
purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or
lessor) property or software, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property, software or services irrespective of whether such property or software
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss, and (i) all Debt referred to in clauses (a) through (i) above
(including Guaranteed Debt) secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property or software (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt, to the extent of the lesser of (x) the
amount of the Debt secured and (y) on the date of determination, the book value
of the property or software subject to the Lien.  The Debt of any Person shall
exclude (i) subject to the proviso in the definition of "Customer Finance
Transaction", any indebtedness or other obligations of such Person in respect of
any Customer Finance Transaction, (ii) any indebtedness or obligations of any
Person for any amount owing or that would be owing by such Person under any
contract or agreement relating to the purchase of property, software or services
to the extent such Person fails to purchase pre-established minimum amounts of
such property, software or services within a particular period, (iii) any
indebtedness or other obligations of such Person with respect to any Hedge
Agreement, (iv) any indebtedness or other obligations of such Person owing with
respect to any prepayment or advance payment to such Person made under any
contract or agreement to provide, among other things, services  to customers of
such Person, and (v) for the avoidance of doubt, all obligations of such Person
in respect of any lease pursuant to which such Person is the lessee that is
accounted for as an operating lease.

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

"Default Interest" has the meaning specified in Section 2.07(b)

"Designated Subsidiary" means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

"Designation Agreement" means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.

"Disclosed Litigation" has the meaning specified in Section 3.01(b).

"Dollars" and the "$" sign each means lawful currency of the United States of
America.

 

5

--------------------------------------------------------------------------------

 

 

"Domestic Lending Office" means, with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

 

"Domestic Material Subsidiary" means, at any time, (i) EIS, E.D.S. World
Corporation (Far East), E.D.S. World Corporation (Netherlands) and (ii) any
other Subsidiary of the Company organized under the laws of the United States of
America or any political subdivision thereof, which Subsidiary and its
Consolidated Subsidiaries, have either (a) Consolidated assets with a value of
not less than 10% of the total value of the Consolidated assets of the Company
and its Consolidated Subsidiaries, taken as a whole, or (b) Consolidated
revenues not less than 10% of the Consolidated revenues of the Company and its
Consolidated Subsidiaries, taken as a whole, in each case as of the end of or
for the most recently completed fiscal year of the Company.

"EBITDA" means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) amounts attributable to
depreciation, amortization and deferred cost charges, (d) amounts attributable
to deferred compensation, (e) any extraordinary non-cash charges and (f) losses
recognized from marking to market any Hedge Agreement minus the sum of (g) any
extraordinary gains and (h) gains recognized from marking to market any Hedge
Agreement, in each case determined in accordance with GAAP for such period.  For
purposes of determining compliance with Section 5.03(a) for any period, if
during such period the Company or any Subsidiary of the Company shall have made
a Material Acquisition or a Material Disposition, EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition or Material Disposition, as the case may be, occurred on the first
day of such period (determined using such publicly available financial
information or the best information available to the Company with respect to any
such acquisition or disposition).  "Material Acquisition" means any acquisition
or series of related acquisitions that involves a consideration (including
non-cash consideration) with a fair market value in excess of $100,000,000; and
"Material Disposition" means any disposition of property or series of related
dispositions of property that involves consideration (including non-cash
consideration) with a fair market value in excess of $100,000,000.

"Effective Date" has the meaning specified in Section 3.01.

"Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Company, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee.

"Environmental Action" means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

"Environmental Law" means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

6

--------------------------------------------------------------------------------

 

 

"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

"Equivalent in Dollars" means, with respect to an amount in a Committed Currency
or Letter of Credit Currency on any date, an amount in Dollars into which such
amount of that Committed Currency or Letter of Credit Currency, as the case may
be, could be converted at the rate of exchange of Dollars for that Committed
Currency or Letter of Credit Currency, as the case may be, as reported on the
Bloomberg FXBE Page as of 9:00 a.m. (New York City time) on such date.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the Company's controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

"ERISA Event" means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably likely to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

"EURIBO Rate" means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the respective
rates per annum at which deposits in Euros are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank's Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period (subject, however, to the provisions of Section 2.08).

"Euro" means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

7

--------------------------------------------------------------------------------

 

 

"Eurocurrency Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurocurrency Lending Office" opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurocurrency Rate" means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Advance
denominated in Dollars or any Committed Currency other than Euro, the rate per
annum (rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Moneyline Telerate Markets Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Currency is offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank's Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period, subject, however, to the provisions of Section 2.08 or (ii) in the case
of any Advance denominated in Euros, the EURIBO Rate by (b) a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period.

"Eurocurrency Rate Advance" means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).

"Eurocurrency Rate Reserve Percentage" for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

"Events of Default" has the meaning specified in Section 6.01.

"Extension Date" has the meaning specified in Section 2.19(b).

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

8

--------------------------------------------------------------------------------

 

 

"Fitch" means Fitch, Inc.

"GAAP" has the meaning specified in Section 1.03.

"Guaranteed Obligations" has the meaning specified in Section 7.01.

"Guarantors" means the Company and the Subsidiary Guarantors.

"Guaranty" means the guaranty of the Company and the Subsidiary Guarantors set
forth in Article VII.

"Guaranty Supplement" has the meaning specified in Section 7.05.

"Hazardous Materials" means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

"Hedge Agreements" means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

"Increase Date" has the meaning specified in Section 2.18(a).

"Increasing Lender" has the meaning specified in Section 2.18(b).

"Information Memorandum" means the information memorandum dated May 15, 2006
used by the Agent in connection with the syndication of the Commitments.

"Interest Period" means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be one, two, three or six months, and subject to clause
(c) of this definition, nine or twelve months, as the applicable Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period, select
in connection with any Borrowing comprised of Eurocurrency Rate Advances, or any
Conversion or continuation of all or part of a Borrowing comprised or to be
comprised of Eurocurrency Rate Advances; provided, however, that:

(a)           the Borrowers may not select any Interest Period that ends after
any Termination Date if, after giving effect thereto, the amount of such
Borrowing would exceed the Commitments of Lenders for which a later Termination
Date applies;

(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

9

--------------------------------------------------------------------------------

 

 

(c)           in the case of any such Borrowing, the Borrowers shall not be
entitled to select an Interest Period having duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower requesting such Borrowing in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;

(d)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

(e)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

"Invested Amounts" means the outstanding balance of amounts invested or advanced
by Persons that are not Affiliates of the Company pursuant to a revolving
committed financing arrangement in connection with a Receivables Program and
paid to the Company or its Subsidiary.

"Issuance" with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

"Issuing Bank" means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.

"L/C Cash Collateral Account" means an interest bearing cash deposit account to
be established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

"L/C Related Documents" has the meaning specified in Section 2.06(b)(i).

"Lenders" means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or 2.19 and each
Person that shall become a party hereto pursuant to Section 9.07.

"Letter of Credit" has the meaning specified in Section 2.01(b).

"Letter of Credit Addition" has the meaning specified in Section 2.20(b).

"Letter of Credit Agreement" has the meaning specified in Section 2.03(a).

 

10

--------------------------------------------------------------------------------

 

 

"Letter of Credit Commitment" means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in (a) the Dollar amount set
forth opposite the Issuing Bank's name on Schedule I hereto under the caption
"Letter of Credit Commitment", (b) if such Issuing Bank has entered into one or
more Assignment and Acceptances, the Dollar amount set forth for such Issuing
Bank in the Register maintained by the Agent pursuant to Section 9.07(d) as such
Issuing Bank's "Letter of Credit Commitment" or (c) if such Issuing Bank is a
Lender that agrees to become an Issuing Bank, the Dollar amount set forth for
such Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.07(d) as such Issuing Bank's "Letter of Credit Commitment", in each
case as such amount may be reduced prior to such time pursuant to Section 2.05.

"Letter of Credit Currency" means (a) Dollars, (b) so long as such currency is
freely convertible into Dollars, any of the lawful currencies of Australia,
Brazil, Canada, Hungary, India, Japan, New Zealand, Singapore, Switzerland and
the United Kingdom of Great Britain and Northern Ireland, Euros and (c) such
other currencies that are freely convertible into Dollars as are mutually agreed
to by the Issuing Bank issuing the Letter of Credit to be denominated in such
other currency, the Agent and the Company.

"Letter of Credit Sub-Facility" means, at any time, an amount equal to the
lesser of (a) $500,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05 or Section 2.19.

"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended to provide security
for an obligation, including, without limitation, the lien or retained security
title of a conditional vendor, and any easement, right of way or other
encumbrance on title to real property.  For avoidance of doubt, any leasehold or
similar interest in any property, software or other asset of a Person shall not
be deemed to be a Lien on such property, software or other asset.

"Loan Document" means this Agreement, the Notes, any Guaranty Supplements and
the other L/C Related Documents.

"Loan Parties" means the Borrowers and the Guarantors.

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Company and its Subsidiaries taken as a whole.

"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Company and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under this Agreement or any Note or
(c) the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

"Non-Consenting Lender" has the meaning specified in Section 2.19(b).

 

11

--------------------------------------------------------------------------------

 

 

"Note" means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"Notice of Issuance" has the meaning specified in Section 2.03(a).

"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

"Payment Office" means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

"PBGC" means the Pension Benefit Guaranty Corporation (or any successor).

"Permitted Liens" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days or being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and/or software and becomes enforceable
against its other creditors; (c) pledges or deposits to secure obligations under
workers' compensation laws, unemployment compensation or similar legislation or
to secure public or statutory obligations; (d) pledges and deposits to secure
the performance of bids, trade contracts, leases, licenses, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business, (e) judgment
liens in respect of judgments that do not constitute an Event of Default under
Section 6.01(g), (f) customary rights of setoff upon deposit accounts and
securities accounts of cash in favor of banks or other depository institutions
and securities intermediaries, (g) easements, zoning restrictions, rights of way
and other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes; and (h) any option to purchase, right
of refusal, right of offer, contract of sale or other encumbrance allowing the
beneficiary thereof to purchase or otherwise acquire property, software or other
assets of the Company or any Subsidiary of the Company (including the equity
interests in one or more Subsidiaries of the Company), to the extent such
encumbrance (i) does not secure Debt of the Company or any Subsidiary of the
Company for borrowed money, (ii) such encumbrance originally is granted, sold or
created for the benefit of a Person with whom the Company or a Subsidiary of the
Company has contracted to provide goods or services and (iii) the affected
property, software or other assets are used primarily in connection with the
fulfillment of the Company's or the applicable Subsidiary's contractual
obligations to such Person, provided that, except as otherwise permitted under
this clause (h), the term "Permitted Encumbrances" shall not include any Lien
securing Debt.

"Person" means an individual, partnership, corporation (including a statutory
trust or a business trust), joint stock company, trust, unincorporated
association, joint venture, limited liability company or other entity, or a
government or any political subdivision or agency thereof.

"Plan" means a Single Employer Plan or a Multiple Employer Plan.

"Post-Petition Interest" has the meaning specified in Section 7.05.

 

12

--------------------------------------------------------------------------------

 

"Public Debt Rating" means, as of any date, the rating that has been most
recently announced by any of S&P, Moody's or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency.  For purposes of
the foregoing, (a) if only one of S&P, Moody's and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee shall be determined by reference to the available
rating; (b) if none of S&P, Moody's or Fitch shall have in effect a Public Debt
Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee will be set in accordance with Level 6 under the definition of
"Applicable Margin", "Applicable Percentage" or "Applicable Utilization Fee", as
the case may be; (c) if the ratings established by S&P, Moody's and Fitch shall
fall within two different levels, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be based upon the rating
established by two of the three rating agencies, (d) if the ratings established
by S&P, Moody's and Fitch shall fall within three different levels, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
shall be based upon the middle rating; (e) if any rating established by S&P,
Moody's or Fitch shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (f) if S&P, Moody's or Fitch shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P, Moody's or Fitch, as the case may be, shall refer to the then equivalent
rating by S&P, Moody's or Fitch, as the case may be.

"Ratable Share" of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender's Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender's Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

"Receivables Program" means a financing arrangement pursuant to which the
Company or one or more of its Subsidiaries realizes cash proceeds in respect of
Accounts and related security by selling or otherwise transferring such Accounts
and related security (on a non-recourse basis, other than on such terms as are
customary for accounts receivable securitization financings) to one or more
special purpose Subsidiaries of the Company, and such special purpose
Subsidiaries realize cash proceeds in respect of such Accounts and related
security pursuant to a revolving committed financing arrangement.

"Reference Banks" means Citibank, Bank of America, N.A. and JPMorgan Chase Bank,
N.A.

"Register" has the meaning specified in Section 9.07(d).

"Required Lenders" means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Revolving Credit Commitments.

"Revolving Credit Commitment" means as to any Lender (a) the Dollar amount set
forth opposite such Lender's name on Schedule I hereto as such Lender's
"Revolving Credit Commitment", (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

 

13

--------------------------------------------------------------------------------

 

 

"Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

"Sub-Agent" means Citibank International plc.

"Subordinated Obligations" has the meaning specified in Section 7.05.

"Subsidiary" of any Person means any corporation, partnership, joint venture,
statutory trust, business trust, limited liability company, trust or estate of
which (or in which) more than 50% of (a) the issued and outstanding capital
stock having ordinary voting power to elect a majority of the Board of Directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such statutory trust, business trust, trust or estate is
at the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person's other Subsidiaries; provided that "Subsidiary" shall not include any
Person organized as a not-for-profit entity.

"Subsidiary Guarantor" means each Domestic Material Subsidiary of the Company
that is a party to this Agreement on the date hereof, and each other Domestic
Material Subsidiary that shall become a party hereto in accordance with Section
5.01(j).

"Termination Date" means the earlier of (a) the later of (i) June 30, 2011 and
(ii) any June 30, thereafter to which the Termination Date has been extended as
provided in Section 2.19 and (b) the date of termination in whole of all
Commitments pursuant to Section 2.05 or 6.01; provided, however, that the
Termination Date of any Lender that is a Non-Consenting Lender to any requested
extension pursuant to Section 2.19 shall be the Termination Date in effect
immediately prior to the applicable Extension Date for all purposes of this
Agreement.

"Unissued Letter of Credit Commitment" means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

"Unused Commitment" means, with respect to each Lender at any time, (a) such
Lender's Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances (based in respect of any Advance
denominated in a Committed Currency on the Equivalent in Dollars at such time)
made by such Lender (in its capacity as a Lender) and outstanding at such time,
plus (ii) such Lender's Ratable Share of (A) the aggregate Available Amount of
all the Letters of Credit (based in respect of any Letter of Credit denominated
in a Committed Currency on the Equivalent in Dollars at such time) outstanding
at such time and (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and outstanding at such time.

"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to but excluding".

 

14

--------------------------------------------------------------------------------

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States of America from time to time
("GAAP"); provided that, if the Company notifies the Agent that the Company
requests an amendment to any provision of this Agreement to eliminate the effect
of any change in GAAP occurring after the Effective Date or in the application
thereof on the operation of such provision (or if the Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01.  The Advances and Letters of Credit.  (a)  The Advances.  Each
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make Advances to any Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Lender in an amount (based in respect of any Advances to be denominated in a
Committed Currency by reference to the Equivalent in Dollars thereof determined
on the date of delivery of the applicable Notice of Borrowing) not to exceed
such Lender's Unused Commitment immediately prior to the making of such
Advance.  Each Borrowing shall be in an amount not less than the Borrowing
Minimum or the Borrowing Multiple in excess thereof and shall consist of
Advances of the same Type and in the same currency to be made by the Lenders
ratably according to their respective Revolving Credit Commitments pursuant to
the Notice of Borrowing requesting such Borrowing be made.  Within the limits of
each Lender's Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a "Letter
of Credit") denominated in Dollars or any Letter of Credit Currency for the
account of any Borrower and its Subsidiaries from time to time on any Business
Day during the period from the Effective Date until 30 days before the
Termination Date applicable to such Issuing Bank in an aggregate Available
Amount (based in respect of any Letters of Credit to be denominated in a Letter
of Credit Currency by reference to the Equivalent in Dollars of the Available
Amount in the Letter of Credit Currency determined on the date of delivery of
the applicable Notice of Issuance) (i) for all Letters of Credit issued by the
Issuing Banks and outstanding at any time not to exceed the Letter of Credit
Sub-Facility, (ii) for all Letters of Credit issued by each Issuing Bank and
outstanding at any time not to exceed the lesser of (x) the Letter of Credit
Sub-Facility at such time and (y) such Issuing Bank's Letter of Credit
Commitment at such time and (ii) for each such Letter of Credit not to exceed an
amount equal to the aggregate Unused Commitments of the Lenders immediately
prior to the issuance of such Letter of Credit.  No Letter of Credit shall have
an expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than 10 Business Days before the final
Termination Date, provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
Issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date.  Within the limits referred to above, the Borrowers
may from time to time request the Issuance of Letters of Credit under this
Section 2.01(b).  Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder as of the Effective
Date, and each Lender that is an issuer of such a Letter of Credit shall, for
purposes of Section 2.03, be deemed to be an Issuing Bank for each such letter
of credit, provided than any renewal or replacement of any such letter of credit
shall be issued by an Issuing Bank pursuant to the terms of this Agreement.

 

15

--------------------------------------------------------------------------------

 

 

If any Borrower shall request that a Letter of Credit be issued in a Letter of
Credit Currency other than Dollars, any Issuing Bank may, with notice to the
Agent and such Borrower, fulfill its Letter of Credit Commitment by causing an
Affiliate of such Issuing Bank organized in the same jurisdiction as such Letter
of Credit Currency or another foreign jurisdiction agreed to by such Issuing
Bank and such Borrower, to act as the Issuing Bank in respect of such Letter of
Credit, and such Issuing Bank shall, to the extent of Letters of Credit issued
by its Affiliate, be deemed for all purposes hereof to have pro tanto assigned a
corresponding amount of such Issuing Bank's Letter of Credit Commitment to such
Affiliate in compliance with the provisions of Section 9.07 for so long as such
Letter of Credit remains outstanding.  Any drawing under such Letter of Credit
that is not immediately reimbursed by the applicable Borrower shall, in
accordance with Section 2.03(c), be deemed to be an Advance made by the
applicable Issuing Bank.

SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent (and, in the case of a Borrowing consisting of
Eurocurrency Rate Advances, simultaneously to the Sub-Agent), which shall give
to each Lender prompt notice thereof by telecopier.  Each such notice of a
Borrowing (a "Notice of Borrowing") shall be by telephone, confirmed immediately
in writing, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance.  Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent's Account, in same day funds, such Lender's
ratable portion of such Borrowing.  After the Agent's receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Borrowing at
the Agent's address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than ten separate Borrowings.

(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower requesting the Borrowing.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, such Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits from the proposed Advance to be
made by such Lender), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

16

--------------------------------------------------------------------------------

 

 

(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such ratable portion of such Borrowing, the Agent may assume that such Lender
has made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02, and the Agent may, in
reliance upon such assumption, make available to the Borrower requesting the
Borrowing on such date a corresponding amount.  If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.  If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender's Advance as part of such
Borrowing for purposes of this Agreement.

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof.  Each such notice by a Borrower of Issuance of a Letter of
Credit (a "Notice of Issuance") shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
such Letter of Credit shall be issued pursuant to such application and agreement
for letter of credit as such Issuing Bank and the applicable Borrower shall
agree for use in connection with such requested Letter of Credit (a "Letter of
Credit Agreement").  If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its reasonable discretion (it being
understood that any such form shall have only explicit documentary conditions to
draw and shall not include discretionary conditions), such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Section 3.03, make
such Letter of Credit available to the applicable Borrower at its office
referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such Issuance.  In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

(b)           Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Ratable Share of the Available Amount of such Letter of
Credit.  Each Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender's Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the applicable Borrower on the
date made, or of any reimbursement payment required to be refunded to such
Borrower for any reason, which amount will be advanced, and deemed to be an
Advance to such Borrower hereunder, regardless of the satisfaction of the
conditions set forth in Section 3.03.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender's
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender's Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.

 

17

--------------------------------------------------------------------------------

 

(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
that requested such Letter of Credit on the date made shall constitute for all
purposes of this Agreement the making by any such Issuing Bank of an Advance to
such Borrower, which in the case of a Letter of Credit denominated in Dollars,
shall be a Base Rate Advance, in the amount of such draft and, in the case of a
Letter of Credit denominated in any Letter of Credit Currency, shall be a Base
Rate Advance in the amount equal to the Equivalent in Dollars of such other
currency on the date of such drawing, which, in each case, shall be an Advance
deemed to be made to the Borrower that requested such Letter of Credit, without
regard to whether the making of such an Advance would exceed such Issuing Bank's
Unused Commitment.  Each Issuing Bank shall give prompt notice of each drawing
under any Letter of Credit issued by it to the applicable Borrower and the
Agent, which notice the Issuing Bank shall use its reasonable efforts to deliver
to the Borrower that requested the issuance of such Letter of Credit by 11:00
a.m. (New York City time) on the date of such drawing under such Letter of
Credit and of any Advance deemed to be made as provided above.  Upon written
demand by such Issuing Bank, with a copy of such demand to the Agent and the
applicable Borrower, each Lender shall pay to the Agent such Lender's Ratable
Share of any outstanding Advance deemed to be made pursuant to Section 2.03(b)
upon a failure of the Borrower to reimburse the Issuing Bank.  Each Lender
acknowledges and agrees that its obligation to make Advances pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank.  Each Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any Lender shall not have
so made the amount of such Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date
such amount is paid to the Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable.  If such Lender shall pay to
the Agent such amount for the account of any such Issuing Bank on any Business
Day, such amount so paid in respect of principal shall constitute an Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Advance made by such Issuing Bank in respect
of any drawing under a Letter of Credit shall be reduced by such amount on such
Business Day.

(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent and each Lender (with a copy to the Company) on the first Business Day
of each month a written report summarizing Issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent and
each Lender (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the immediately preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.

(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

SECTION 2.04.  Fees.  (a)  Facility Fee.  The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender's Revolving Credit Commitment from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the later of the Termination Date applicable to
such Lender and the date that all Advances made by such Lender are repaid in
full and all Letters of Credit have expired or have terminated at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2006, and on the final Termination Date.

(b)           Letter of Credit Fees.  (i)  Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender's Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued for
the account of such Borrower and outstanding from time to time at a rate per
annum equal to the sum of (x) the Applicable Margin for Eurocurrency Rate
Advances in effect from time to time during such calendar quarter plus (y) the
Applicable Utilization Fee in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended June 30, 2006, and on the final Termination
Date; provided that the Applicable Margin shall be 2% above the Applicable
Margin in effect upon the occurrence and during the continuation of an Event of
Default if such Borrower is required to pay default interest pursuant to Section
2.07(b), and provided further that such commission shall be due and payable by
such Borrower three Business Days after receipt by the Company from the Agent of
a correct invoice setting the forth the amount of the commission owed hereunder
by each Borrower for whose account any Letters of Credit were outstanding during
the quarter as to which the commission is to be paid.

 

18

--------------------------------------------------------------------------------

 

 

(ii)           Each Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee and such other commissions, issuance fees, transfer fees
and other fees and charges in connection with the Issuance or administration of
each Letter of Credit as such Borrower and such Issuing Bank shall agree.

(c)           Agent's Fees.  The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.

SECTION 2.05.  Termination or Reduction of the Commitments.  The Company shall
have the right, upon at least three Business Days' notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
of the Lenders or the Unissued Letter of Credit Commitments of the Issuing
Banks, provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.

SECTION 2.06.  Repayment of Advances and Letter of Credit Drawings.  (a) 
Advances.  Each Borrower shall repay to the Agent for the ratable account of
each Lender on the Termination Date applicable to such Lender the aggregate
principal amount of the Advances made to it by such Lender and then outstanding.

(b)           Letter of Credit Drawings.  The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment or
honoring by any Issuing Bank of any draft or certificate presented under any
Letter of Credit, the payment by any Lender of any draft or the reimbursement by
such Borrower thereof):

(i)            any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the "L/C Related Documents");

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of such Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

(iii)          the existence of any claim, set-off, defense or other right that
such Borrower may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.

 

19

--------------------------------------------------------------------------------

 

 

SECTION 2.07.  Interest on Advances.  (a)  Scheduled Interest.  Each Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)           Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
("Default Interest") on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08.  Interest Rate Determination.  (a)  Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either, at such Borrower's option, (x)
prepay such Advances or (y) Convert such Advances into Base Rate Advances and
(2) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent in Dollars and Convert such Advances into Base Rate Advances and
(B) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist.  The Agent hereby agrees to give prompt notice to the Company and the
Lender of the termination of the circumstances causing such suspension.

 

20

--------------------------------------------------------------------------------

 

(c)           If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of "Interest Period" in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent in Dollars and Convert
into Base Rate Advances.

(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically (i) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
in Dollars and Convert into Base Rate Advances.

(e)           Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent in Dollars
and be Converted into Base Rate Advances and (ii) the obligation of the Lenders
to make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.

(f)            If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,

(i)            the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,

(ii)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, if not prepaid by the Borrower on that day,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be automatically exchanged for an Equivalent in Dollars
and be Converted into a Base Rate Advance, and

(iii)          the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Advances into Eurocurrency Rate Advances shall be suspended until
the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist.  The Agent hereby agrees to give prompt
notice to the Company and the Lender of the termination of the circumstances
causing such suspension.

SECTION 2.09.  Optional Conversion of Advances.  The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

 

21

--------------------------------------------------------------------------------

 

 

SECTION 2.10.  Prepayments of Advances.  (a) Optional.  Each Borrower may, upon
notice at least two Business Days' prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

(b)           Mandatory.  (i)  If, on any date, the Agent notifies the Company
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies, plus (C) the aggregate Available Amount of
all  Letters of Credit denominated in Dollars then outstanding, plus (D) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate Available Amount of all Letters of
Credit denominated in Letter of Credit Currencies then outstanding exceeds 103%
of the aggregate Revolving Credit Commitments of the Lenders on such date, the
Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay, in whole or in part, the outstanding
principal amount of Advances comprising any Borrowing or Borrowings as the
Borrowers may elect in an aggregate amount sufficient to reduce such sum to an
amount not to exceed 100% of the aggregate Commitments of the Lenders on such
date.  If any Borrowing is to be prepaid in part, such prepayment shall reduce
the Advances of the Lenders, and be paid to the Lenders, ratably in accordance
with their respective Ratable Shares of such Borrowing.

(ii)           Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c).  The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Company and the Lenders.

SECTION 2.11.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate as to the amount of such increased cost, submitted to the
Company and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

22

--------------------------------------------------------------------------------

 

 

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender's commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the Issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Company shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender's commitment to lend or to issue or participate in Letters of
Credit hereunder or to the Issuance or maintenance of or participation in any
Letters of Credit.  A certificate as to such amounts submitted to the Company
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent in Dollars and be Converted into a Base Rate Advance and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.13.  Payments and Computations.  (a)  Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent's
Account in same day funds.  Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent's Account in same day funds.  The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(b), 2.11, 2.14 or 9.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon any Assuming
Lender becoming a Lender hereunder as a result of a Commitment Increase pursuant
to Section 2.18 or an extension of the Termination Date pursuant to Section
2.19, and upon the Agent's receipt of such Lender's Assumption Agreement and
recording of the information contained therein in the Register, from and after
the applicable Increase Date or Extension Date, as the case may be, the Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender. 
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

23

--------------------------------------------------------------------------------

 

 

(b)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days (or, in each case of Advances denominated in
Committed Currencies where market practice differs, in accordance with market
practice), in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable.  Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d)           Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(e)           To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).

SECTION 2.14.  Taxes.  (a)  Any and all payments by any Loan Party hereunder or
under any other Loan Document or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.13 or the applicable provisions of
such other documents, if any, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, each Issuing Bank and the Agent, (i) taxes imposed on its
overall net income (or gross income if a jurisdiction imposes tax on a gross
income rather than net income basis), and franchise or other capital taxes
imposed on it in lieu of net income taxes, by the jurisdiction under the laws of
which such Lender or the Agent (as the case may be) is organized or doing
business or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income (or gross income if a jurisdiction
imposes tax on a gross income rather than net income basis), and franchise or
other capital taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender's Applicable Lending Office or a jurisdiction in
which it is doing business, (ii) any branch profits taxes imposed by the United
States of America or any other jurisdiction described in clause (i) above and
(iii) in the case of a Lender or an Issuing Bank, any United States federal
withholding tax that (A) is in effect and would apply to amounts payable to a
Lender or an Issuing Bank, as the case may be, that is not organized in the same
jurisdiction as such Borrower is located at the time such Lender or Issuing
Bank, as the case may be, becomes a party to this Agreement (or, in the case of
such a Lender, designates a new Applicable Lending Office), except to the extent
that such a Lender (or its assignor, if any) or such an Issuing Bank, as the
case may be, was entitled, at the time of designation of a new Applicable
Lending Office (or assignment), to receive additional amounts from any Borrower
with respect to any United States federal withholding tax pursuant to this
Section

 

24

--------------------------------------------------------------------------------

 

 

2.14, or (B) is attributable to such Lender's or Issuing Bank's, as the case may
be, failure to comply with Section 2.14(e) (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as
"Taxes").  If any Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any other Loan Document or any
other documents to be delivered hereunder to any Lender or the Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender, such Issuing Bank or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b)           In addition, each Loan Party shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or any other documents to be delivered hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the other Loan Documents or any other documents to
be delivered hereunder (hereinafter referred to as "Other Taxes").

(c)           The Loan Parties shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto.  This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

(d)           Within 30 days after the date of any payment of Taxes, each Loan
Party shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.  In the case of any
payment hereunder or under the other Loan Documents or any other documents to be
delivered hereunder by or on behalf of such Loan Party through an account or
branch outside the United States or by or on behalf of such Loan Party by a
payor that is not a United States person, if such Loan Party determines that no
Taxes are payable in respect thereof, such Loan Party shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, reasonable evidence,
including, but not limited to, an opinion of counsel acceptable to the Agent
stating that such payment is exempt from Taxes.  For purposes of this subsection
(d) and subsection (e), the terms "United States" and "United States person"
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Company with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
other Loan Documents.  If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date.  If any form or document referred
to in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Company and shall not be obligated to include in such form or document such
confidential information.

 

25

--------------------------------------------------------------------------------

 

 

(f)            For any period with respect to which a Lender has failed to
provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office or take such other action if the making of such a
change or such action would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.

(h )          If any Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes (including interest and penalties) paid or
reimbursed by any Borrower pursuant to subsection (a) or (c) above in respect of
payments under the Credit Agreement or the Notes, such Lender shall pay to such
Borrower, with reasonable promptness following the date on which it actually
receives such refund, an amount equal to the amount of such refund net of all
out-of-pocket expenses in securing such refund.  Each Lender and the Agent agree
to fully cooperate with any Borrower to facilitate any refund of Taxes,
including, but not limited to, providing copies of relevant documentation.

SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of Section
2.03(c) to the extent the Issuing Bank shall not have received the payments of
the Ratable Share of such Advance from the Lenders as provided in the fourth
sentence of Section 2.03(c) or (y) pursuant to Section 2.11, 2.14 or 9.04(c)) in
excess of its Ratable Share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.  Any Lender purchasing a
participation pursuant to this Section 2.15 shall give the Company notice of any
exercise of such rights of payment immediately after such exercise occurs.

SECTION 2.16.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

 

26

--------------------------------------------------------------------------------

 

 

(b)           The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender's share thereof.

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

SECTION 2.17.  Use of Proceeds.  The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower and its Subsidiaries, including commercial
paper backstop.

SECTION 2.18.  Increase in the Aggregate Commitments.  (a) The Company may, at
any time but in any event not more than once in any calendar year prior to the
final Termination Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitment be increased by an amount of
$25,000,000 or an integral multiple thereof (each a "Commitment Increase") to be
effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the "Increase Date") as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$1,250,000,000 and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Article III shall be satisfied.

(b)           The Agent shall promptly notify such Lenders and such Eligible
Assignees as the Company shall identify of a request by the Company for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which Lenders and Eligible Assignees wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments or the amount of their respective Revolving Credit
Commitments, as the case may be (the "Commitment Date").  Each Lender so
identified by the Company that is willing to participate in such requested
Commitment Increase (each an "Increasing Lender") shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Revolving Credit Commitment.  Each
Eligible Assignee so identified by the Company that is willing to participate in
such requested Commitment Increase shall give written notice to the Agent on or
prior to the Commitment Date of the amount by which it is willing to establish
its Revolving Credit Commitment; provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $10,000,000
or an integral multiple thereof.  If Lenders identified by the Company notify
the Agent that they are willing to increase the amount of their respective
Revolving Credit Commitments and Eligible Assignees identified by the Company
notify the Agent that they are willing establish their respective Revolving
Credit Commitments, as the case may be, by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among such Lenders and such Eligible Assignees in such
amounts as are determined by the Company after consultation with the Agent.

(c)           Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which Lenders and Eligible Assignees
are willing to participate in the requested Commitment Increase.  If the
aggregate amount by which the Lenders and Eligible Assignees identified by the
Company are willing to participate in any requested Commitment Increase on any
such Commitment Date is less than the requested Commitment Increase, then the
Company may extend offers to one or more other Lenders or Eligible Assignees to
participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders and Eligible Assignees identified by the
Company as of the applicable Commitment Date.

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with Section
2.19(c), an "Assuming Lender") shall become a Lender party to this Agreement as
of such Increase Date with a Revolving Credit Commitment in the amount
determined as set forth herein and the Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of Section
2.18(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

 

27

--------------------------------------------------------------------------------

 

 

(i)            (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement or evidence of
such approval by a Person or committee pursuant to delegated authority and (B)
an opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Company and the Agent (each an
"Assumption Agreement"), duly executed by such Eligible Assignee, the Agent and
the Company; and

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent's Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender's ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender's ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender's ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase).  After the Agent's receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender's
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment
Increase).

SECTION 2.19.  Extension of Termination Date.  (a) At least 30 days but not more
than 45 days prior to the each anniversary of the Effective Date, the Company,
by written notice to the Agent, may request an extension of the Termination Date
in effect at such time by one year from its then scheduled expiration.  The
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 20 days prior to such
anniversary date, notify the Company and the Agent in writing as to whether such
Lender will consent to such extension.  If any Lender shall fail to notify the
Agent and the Company in writing of its consent to any such request for
extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request.  The Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company's request for an extension of the Termination Date.

 

28

--------------------------------------------------------------------------------

 

 

(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
"Extension Date"), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Section 3.03 shall be satisfied.  If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a "Consenting Lender") but shall not be extended as to
any other Lender (each a "Non-Consenting Lender").  To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.19 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Company, any other Borrower, any Guarantor, such Lender or any other
Person; provided that such Non-Consenting Lender's rights under Sections 2.11,
2.14 and 9.04(c), and its obligations under Section 8.05, shall survive the
Termination Date for such Lender as to matters occurring prior to such date and
its obligations under Section 2.14(h) shall survive as to any Taxes paid for or
reimbursed to such Non-Consenting Lender by any Borrower.  It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for any requested extension of the Termination Date.

(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
applicable Extension Date of the amount of the Non-Consenting Lenders'
Commitments for which it is willing to accept an assignment.  If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Commitments in an aggregate amount that exceeds the amount of the Commitments of
the Non-Consenting Lenders, such Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Company and the Agent.  If after giving effect to the
assignments of Commitments described above there remains any Commitments of
Non-Consenting Lenders as to which Consenting Lenders will not accept
assignments, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees, as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender's Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $5,000,000 unless the amount of
the Commitment of such Non-Consenting Lender is less than $5,000,000, in which
case such Assuming Lender shall assume all of such lesser amount; and provided
further that:

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender an amount equal to (A) the aggregate principal amount
of, and any interest accrued and unpaid to the effective date of the assignment
on, the outstanding Advances, if any, of such Non-Consenting Lender plus (B) any
accrued but unpaid facility fees owing to such Non-Consenting Lender as of the
effective date of such assignment;

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment shall have been paid;

provided further that such Non-Consenting Lender's rights under Sections 2.11,
2.14 and 9.04(c), and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution and its
obligations under Section 2.14(h) shall survive as to any Taxes paid for or
reimbursed to such Non-Consenting Lender by a Borrower.  At least three Business
Days prior to any Extension Date (A) each such Assuming Lender, if any, shall
have delivered to the Company and the Agent an Assumption Agreement, duly
executed by such Assuming Lender, such Non-Consenting Lender, the Company and
the Agent, (B) any such Consenting Lender shall have delivered confirmation in
writing satisfactory to the Company and the Agent as to the increase in the
amount of its Commitment and (C) each Non-Consenting Lender being

 

29

--------------------------------------------------------------------------------

 

 

replaced pursuant to this Section 2.19 shall have delivered to the Agent any
Note or Notes held by such Non-Consenting Lender for cancellation.  Upon the
payment or prepayment of all amounts referred to in clauses (i), (ii) and (iii)
of the immediately preceding sentence, each such Consenting Lender or Assuming
Lender, as of the Extension Date, will be substituted for such Non-Consenting
Lender under this Agreement and shall be a Lender for all purposes of this
Agreement, without any further acknowledgment by or the consent of the other
Lenders, and the obligations of each such Non-Consenting Lender hereunder shall,
by the provisions hereof, be released and discharged except to the extent
specifically provided in this Section 2.19.

(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
satisfaction of the applicable conditions in Section 3.03, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.19, and all references in this Agreement,
and in the Notes, if any, to the "Termination Date" shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended.  Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

(e)           If at any Termination Date that is to be extended as provided
herein, the sum of the aggregate principal amount of Advances plus the Available
Amount of Letters of Credit that would be outstanding at the close of business
on the Termination Date being extended exceeds the Commitments of the Lenders
having Commitments that extend to a later Termination Date, the Borrower or
Borrowers shall either prepay Advances and/or deposit funds into the L/C Cash
Deposit Account in an amount equal to such excess.

SECTION 2.20.  Transfers of Letters of Credit.  (a)  If a Borrower at whose
request an outstanding Letter of Credit has been issued and the Issuing Bank
issuing such Letter of Credit shall agree to enter into a bilateral letter of
credit agreement to govern such Letter of Credit and the reimbursement of any
disbursements made by such Issuing Bank thereunder or shall agree to treat such
Letter of Credit as a letter of credit issued under an existing bilateral letter
of credit agreement to which such Borrower and such Issuing Bank are parties, at
close of business upon the date set forth in a notice of such action to be given
as provided herein below, such Letter of Credit shall no longer be deemed to be
a Letter of Credit issued under this Agreement, the participations of the
Lenders in such Letter of Credit arising under Section 2.03(b) shall be
cancelled and without further force or effect, the amount available to be drawn
under such Letter of Credit shall cease to be a part of the aggregate Available
Amount to be drawn under all Letters of Credit issued hereunder and all of the
respective rights and obligations of such Issuing Bank, the Lenders, the Agent,
such Borrower, the Company, the other Borrowers and each Guarantor arising under
this Agreement, the Letter of Credit Agreement relating to such Letter of Credit
and the other Loan Documents with respect to such Letter of Credit (other than
those rights to receive any payment or performance in accordance with the terms
of this Agreement, the Letter of Credit Agreement relating to such Letter of
Credit or any other Loan Document that have accrued prior to such time and
rights to indemnification attributable to events or circumstances prior to such
time) shall be terminated and this Agreement and the other Loan Documents shall
no longer apply to or govern such Letter of Credit.  Any such action with
respect to such a Letter of Credit shall not affect in any manner the rights and
obligations of the parties hereto with respect to any other Letters of Credit. 
Such Borrower and such Issuing Bank shall give the Agent three Business Days
prior notice of any such proposed action with respect to an outstanding Letter
of Credit, which notice shall identify such Letter of Credit to be affected by
such action, the number of such Letter of Credit, the beneficiary of such Letter
of Credit, the account party for whose account such Letter of Credit was issued,
the applicable Borrower, the Issuing Bank issuing such Letter of Credit, the
face amount of such Letter of Credit and the date on which such Letter of Credit
will cease to be as a Letter of Credit hereunder.

 

30

--------------------------------------------------------------------------------

 

 

 (b)           If a Lender has issued a letter of credit for the account of a
Borrower pursuant to a bilateral letter of credit agreement, the Borrower and
Lender may agree that such letter of credit may become a "Letter of Credit"
under this Agreement (a "Letter of Credit Addition") so long as (i) at the time
such letter of credit becomes a "Letter of Credit," the applicable conditions
set forth in Section 3.03 shall be satisfied and (ii) immediately after such
letter of credit becoming a "Letter of Credit," the aggregate Available Amount
of all Letters of Credit does not exceed the Letter of Credit Sub-Facility as
then in effect.  Such Borrower and such Lender shall give the Agent three
Business Days prior notice of any such proposed action with respect to an letter
of credit, which notice shall identify the letter of credit to become a Letter
of Credit, the beneficiary of such letter of credit, the account party for whose
account such letter of credit was issued, the applicable Borrower, the Lender 
issuing such letter of credit, the face amount of such letter of credit and the
date on which such letter of credit will become a Letter of Credit hereunder. 
Upon such letter of credit becoming a "Letter of Credit" hereunder, the Lender
issuing such letter of credit shall become an Issuing Bank as to such Letter of
Credit, the amount available to be drawn under such letter of credit shall be
deemed to be an Available Amount, such letter of credit, disbursements
thereunder and the obligations of the Borrower with respect thereto shall be
governed by this Agreement and the other Loan Documents, any letter of credit
application pursuant to which such letter of credit was originally issued shall
be a Letter of Credit Agreement hereunder and any bilateral agreement between
the Lender issuing that letter of credit and the Borrower for whose account it
was issued  that is not a Letter of Credit Agreement hereunder shall no longer
govern such letter of credit.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the "Effective Date") on which the following conditions precedent have
been satisfied:

(a)           There shall have occurred no Material Adverse Change since
December 31, 2005.

(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably expected to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the "Disclosed Litigation"), and there
shall have been no material adverse change in the status, or financial effect on
the Company or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 3.01(b) hereto or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby.

(c)           Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have requested.

(d)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e)           The Company shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

(f)            The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent).

(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Effective Date,
stating that:

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

31

--------------------------------------------------------------------------------

 

 

(ii)           No event has occurred and is continuing that constitutes a
Default.

(h)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i)            The Notes to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.16.

(ii)           Certified copies of the resolutions of the Board of Directors of
each Loan Party approving or delegating authority to any person or committee to
approve each Loan Document to which such Loan Party is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.

(iii)          A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.

(iv)          A favorable opinion of Andrews Kurth LLP, counsel for the Loan
Parties, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

(i)            Company shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations under (i) the Amended and Restated
Three Year Multi Currency Revolving Credit Agreement dated as of September 29,
2003, as amended and restated as of September 29, 2004, among the Company, EIS,
the other Subsidiaries of the Company that are parties thereto, the lenders
parties thereto and Citicorp North America, Inc., as administrative agent, and
(ii) the Three-and-One-Half Year Multi Currency Revolving Credit Agreement,
dated as of September 29, 2004, among the Company, EIS, the other Subsidiaries
of the Company that are parties thereto, the lenders party thereto, Citibank,
N.A., as Administrative Agent, and Bank of America, N.A., as Syndication Agent. 
Each letter of credit issued pursuant to the credit agreement identified in
clause (ii) above and either not made a Letter of Credit hereunder as
contemplated by Section 2.01(b) or not made subject to a bilateral letter of
credit agreement with the bank issuing such letter of credit pursuant to Section
2.5(l) of such credit agreement shall have been surrendered to the issuing bank
for cancellation.  Each of the Lenders that is a party to either of the credit
agreements identified in clause (i) or (ii) above hereby waives, upon execution
of this Agreement, any notice required by each such credit agreement to which it
is a party relating to the termination of commitments thereunder.

SECTION 3.02.  Initial Advance to Each Designated Subsidiary.  The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for the Notes) in sufficient copies for
each Lender:

(a)           The Notes of such Designated Subsidiary to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.16.

(b)           Certified copies of the resolutions of the Board of Directors of
such Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

 

32

--------------------------------------------------------------------------------

 

 

(c)           A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and the Notes to be
delivered by it and the other documents to be delivered by it hereunder.

(d)           A certificate signed by a duly authorized officer of the Company
or such Designated Subsidiary, certifying that such Designated Subsidiary has
obtained all governmental and third party authorizations, consents, approvals
(including exchange control approvals) and licenses required under applicable
laws and regulations necessary for such Designated Subsidiary to execute and
deliver its Designation Agreement and the Notes to be delivered by it and to
perform its obligations hereunder and thereunder.

(e)           A Designation Agreement duly executed by such Designated
Subsidiary and the Company.

(f)            Favorable opinions of counsel (which may be in-house counsel) to
such Designated Subsidiary substantially in the form of Exhibit D-2 hereto, and
as to such other matters as any Lender through the Agent may request.

(g)           Such other approvals, opinions or documents as any Lender, through
the Agent may reasonably request.

SECTION 3.03.  Conditions Precedent to Each Borrowing, Issuance, Letter of
Credit Addition, Commitment Increase and Extension Date.  The obligation of each
Lender to make an Advance (other than an Advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing, the
obligation of each Issuing Bank to issue a Letter of Credit, each Letter of
Credit Addition, each Commitment Increase and each extension of Commitments
pursuant to Section 2.19 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, such
Issuance, such Letter of Credit Addition, the applicable Increase Date or the
applicable Extension Date (as the case may be) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, request for each Letter of Credit Addition, request for Commitment
Increase, request for Commitment extension and the acceptance by any Borrower of
the proceeds of such Borrowing, such Issuance, such Letter of Credit Addition,
such Increase Date or such Extension Date shall constitute a representation and
warranty by such Borrower that on the date of such Borrowing, such Issuance,
such Letter of Credit Addition, such Increase Date or such Extension Date such
statements are true):

(a)           the representations and warranties contained in Section 4.01
(except, in the case of Borrowings, Issuances and Letter of Credit Additions,
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f)(i) thereof) are correct on and as of such date, before and
after giving effect to such Borrowing, such Issuance, such Letter of Credit
Addition, such Commitment Increase or such Extension Date and to the application
of the proceeds therefrom, as though made on and as of such date, and
additionally, if such Borrowing, Issuance or Letter of Credit Addition shall
have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct on and as of the date of such Borrowing, such Issuance or such
Letter of Credit Addition, before and after giving effect to such Borrowing,
such Issuance, such Letter of Credit Addition and to the application of the
proceeds therefrom, as though made on and as of such date, and

(b)           no event has occurred and is continuing, or would result from such
Borrowing, such Issuance, such Letter of Credit Addition, such Commitment
Increase or such Extension Date or from the application of the proceeds
therefrom, that constitutes a Default.

SECTION 3.04.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date or the date of the
initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto.  The Agent shall promptly notify the Lenders
of the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary, as applicable.

33

--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:

(a)           Each Loan Party is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation and has all requisite corporate,
limited liability company or limited partnership (as applicable) power and
authority (including, without limitation, all material governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

(b)           The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party, and the consummation of the transactions
contemplated hereby and thereby by such Loan Party, are within such Loan Party's
corporate, limited liability company or limited partnership (as applicable)
powers, have been duly authorized by all necessary corporate, limited liability
company or limited partnership (as applicable) action, and do not contravene
(i) such Loan Party's formation documents, or (ii) law or any contractual
restriction binding on or affecting such Loan Party.

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any Loan
Party of any Loan Document to which it is or is to be a party.

(d)           This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto.  This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party party thereto enforceable against such Loan Party in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law).

(e)           The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2005, and the related Consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, accompanied by an opinion of KPMG LLP, a registered
independent public accounting firm, and the condensed Consolidated balance sheet
of the Company and its Consolidated Subsidiaries as at March 31, 2006, and the
related condensed Consolidated statements of income and cash flows of the
Company and its Consolidated Subsidiaries for the three months then ended, duly
certified by the chief financial officer, the treasurer or the assistant
treasurer of the Company, copies of which have been furnished to each Lender,
fairly present, subject, in the case of said balance sheet as at March 31, 2006,
and said statements of income and cash flows for the three months then ended, to
year-end adjustments, the Consolidated financial condition of the Company and
its Consolidated Subsidiaries as at such dates and the Consolidated results of
operations of the Company and its Consolidated Subsidiaries for the periods
ended on such dates, all in accordance with GAAP consistently applied.  Since
December 31, 2005, there has been no Material Adverse Change.

 

34

--------------------------------------------------------------------------------

 

 

(f)            There is no pending or, to the Company's knowledge, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably expected to have a Material Adverse Effect (other than the
Disclosed Litigation), and there has been no material adverse change in the
status, or financial effect on the Company or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 3.01(b) hereto or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby.

(g)           No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h)           No Borrower is an "investment company", or a company "controlled"
by an "investment company", within the meaning of the Investment Company Act of
1940, as amended.

(i)            Neither the Information Memorandum nor any other information,
exhibit or report furnished by or on behalf of the Company or any other Borrower
to the Agent or any Lender in connection with the negotiation and syndication of
this Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading; provided that no representation or warranty is
made as to the accuracy or completeness of any projection or other forward
looking statement contained in the Information Memorandum or any such other
information, exhibit or report furnished by or on behalf of the Company or any
other Borrower or that the results contained or reflected in any such projection
or forward looking statement will be realized or attained.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will:

(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act, except for such
violations that, individually or in the aggregate, would not be reasonably
expected to result in a Material Adverse Effect.

(b)           Payment of Taxes; Discharge of Obligations.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and other material obligations before the
same shall become delinquent or in default; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim or other material obligation that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained or to the extent the failure to do so would not be
reasonably expected to result in a Material Adverse Effect.

(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations or maintain self-insurance in such amounts and
covering such risks as is usually maintained by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Subsidiary operates.

 

35

--------------------------------------------------------------------------------

 

 

(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of the other Borrowers and the Guarantors to preserve and
maintain, its corporate existence, rights (charter and statutory) and franchises
material to the operation and conduct of its business as being conducted on the
Effective Date; provided, however, that the Company and its Subsidiaries may
consummate any merger, consolidation or other transaction permitted under
Section 5.02(b) and provided further that neither the Company nor any of its
Subsidiaries shall be required to preserve any such right or franchise if the
Board of Directors of the Company or such Subsidiary or any executive officer of
the Company shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Company, such Subsidiary or the Lenders.

(e)           Visitation Rights.  At any reasonable time and from time to time,
upon adequate prior notice to the Company stating that the party giving the
notice is exercising rights under this Section 5.01(e) and subject to the
security requirements of the Company and the other Loan Parties, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Company and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Company and any of its Subsidiaries
with any of their senior financial and treasury officers and, in the presence of
a representative of the Company, with their independent certified public
accountants; provided, however, that all such information obtained pursuant to
this Section 5.01(e) shall be subject to the provisions of and treated in
accordance with Section 9.08 and provided further that none of the Agent, the
Lenders and their respective agents and representatives shall be entitled to
review or retain copies of any records of the Company or any Subsidiary of the
Company if, in the good faith judgment of the Company, such action would waive
any attorney-client privilege.

(f)            Keeping of Books.  Keep, and cause each of the other Borrowers
and the Guarantors to keep, proper accounting books and financial records, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Company, the other Borrowers and the Guarantors
in accordance with GAAP.

(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

(h)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable to
and for the Company or such Subsidiary and no less favorable to the Company or
such Subsidiary than it would obtain in a comparable arm's-length transaction
with a Person not an Affiliate.

(i)            Reporting Requirements.  Furnish to the Lenders:

(i)            as soon as available and in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Company, the
condensed Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter and condensed Consolidated statements
of income and cash flows of the Company and its Consolidated Subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, duly certified (subject to year-end adjustments) by the
chief financial officer, treasurer or the assistant treasurer of the Company as
having been prepared in accordance with GAAP and certificates of the chief
financial officer, treasurer or the assistant treasurer  of the Company as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
which certificate shall be in the form attached as Exhibit F hereto, provided
that in the event the Company or the Agent have amended any provision hereof as
contemplated by Section 1.03 and the notice effecting such amendment shall not
have been withdrawn or such provision shall not have been subsequently amended
in accordance with this Agreement, the Company shall also provide, if necessary
for the determination of compliance with Section 5.03, a statement of
reconciliation, reconciling the amounts used to determine compliance with such
provision and such financial statements;

 

36

--------------------------------------------------------------------------------

 

 

(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a copy of the annual report to the
Company's shareholders for such year for the Company and its Consolidated
Subsidiaries, containing the Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for such fiscal year, in each case accompanied by an opinion
reasonably acceptable to the Required Lenders by KPMG LLP or other registered
independent public accounting firm reasonably acceptable to the Required Lenders
and certificates of the chief financial officer, the treasurer or the assistant
treasurer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, which certificate shall be in the form attached as
Exhibit F hereto, provided that in the event the Company or the Agent have
amended any provision hereof as contemplated by Section 1.03 and the notice
effecting such amendment shall not have been withdrawn or such provision shall
not have been subsequently amended in accordance with this Agreement, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation, reconciling the amounts used
to determine compliance with such provision and such financial statements;

(iii)          as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto;

(iv)          promptly after the sending or filing thereof, copies of all
reports that the Company sends to any of its shareholders, and copies of all
reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi)          promptly after receipt of a request from any Lender through Agent,
such other information respecting the Company or any of its Subsidiaries as such
Lender may from time to time reasonably request.

So along as the Company is required to file reports under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, the filing by the Company with
the Securities and Exchange Commission of any report or registration statement
shall be deemed delivery of that report to the Lenders as required by clause
(iv) above.

(j)            Guarantors.  Cause (i) each Domestic Material Subsidiary created
or acquired by it from time to time and (ii) each Subsidiary not a Domestic
Material Subsidiary at the Effective Date but that becomes a Domestic Material
Subsidiary after the Effective Date, promptly after the Company determines that
such Subsidiary has become a Domestic Material Subsidiary, to undertake the
obligation of and to become a Subsidiary Guarantor by delivery to the Agent of
(A) a Guaranty Supplement, (B) certified copies of the resolutions of the Board
of Directors of such Domestic Material Subsidiary approving such Guaranty
Supplement and the transactions contemplated thereby, (C) a certificate of the
Secretary or an Assistant Secretary of such Domestic Material Subsidiary
certifying the names and true signatures of the officers of such Domestic
Material Subsidiary authorized to sign such Guaranty Supplement and (D) an
opinion of counsel (which may be in-house counsel) to such Domestic Material
Subsidiary substantially in the form of Exhibit D-1 hereto, and as to such other
matters as any Lender through the Agent may request; provided that no Subsidiary
of the Company listed in Schedule 5.01(j) shall be required to be or undertake
the obligations of a Subsidiary Guarantor.

 

37

--------------------------------------------------------------------------------

 

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will not:

(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

(i)            Permitted Liens,

(ii)           Liens on fixed or capital assets acquired, constructed or
improved by the Company or any of its Subsidiaries, including, without
limitation, real property, improvements to real property and equipment, that
secure Debt incurred to acquire, construct or improve such assets  or
extensions, renewals or replacements of such Debt for the same or a lesser
amount or Liens existing on such assets at the time of their acquisition,
provided that (1) such Liens and the Debt secured thereby are incurred or arise
prior to, upon, or within 90 days after, such acquisition or the completion of
such construction or improvement, (2) the amount of the Debt secured thereby
does not exceed 100% of the cost of acquiring, constructing or improving such
assets and (3) such Liens shall not apply to any other property or assets of the
Company or any other Subsidiary of the Company,

(iii)          the Liens and any assignment or sale of any income or revenues
(including Accounts and contract payments) due to the Company or any Subsidiary
of the Company, or rights in respect thereof, existing on the Effective Date and
described on Schedule 5.02(a) hereto,

(iv)          Liens created under this Agreement or the other Loan Documents,

(v)           Liens on property, software or other assets of a Person existing
at the time such Person is merged into or consolidated with or all or
substantially all of the assets of a Person are acquired by the Company or any
Subsidiary of the Company or such Person becomes a Subsidiary of the Company;
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any property, software or
other assets other than those of the Person so merged into or consolidated with
or whose properties, assets and software are acquired by the Company or such
Subsidiary or becoming a Subsidiary of the Company,

(vi)          Liens and assignments of Accounts, the right to receive payments
and any related security on which a Lien is granted or which assigned in
connection with the assignments of Accounts or the right to receive payments
pursuant to Receivables Programs in an aggregate Invested Amount not to exceed
$700,000,000 at any time outstanding,

(vii)         Liens on property, software or other assets in connection with any
lease accounted for as a capital lease in accordance with GAAP, provided that
the Debt secured thereby does not exceed the aggregate amount of the Debt
outstanding under such lease at any time,

(viii)        Liens on property, software or other assets and assignments or
sales of contract payments due to the Company or any Subsidiary of the Company
created, incurred, assumed or permitted to exist in connection with Customer
Finance Transactions that secure indebtedness and obligations (including
committed sums) not exceeding $750,000,000 in the aggregate at any time
outstanding,

 

38

--------------------------------------------------------------------------------

 

 

(ix)           other Liens on property, software and other assets of one or more
of the Company and the Subsidiaries of the Company and other assignments or
sales of any income or revenues (including Accounts and contract payments) due
to one or more of the Company and the Subsidiaries of the Company, provided that
the aggregate amount of all indebtedness and obligations secured by such Liens
and such assignments and sales does not exceed $100,000,000 in the aggregate at
any time outstanding, and

(x)            the replacement, extension or renewal of any Lien or any
assignment or sale of contract payments due to the Company or any Subsidiary of
the Company permitted by clause (ii), (iii) or (v) above upon or in the same
property theretofore subject thereto or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Debt secured thereby.

(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any other Loan Party to
do so, except that:  (i) any Loan Party (other than the Company) may merge into
or consolidate with, or dispose of assets to, any other Subsidiary of the
Company and any other Subsidiary of the Company may merge into, consolidate with
or dispose of assets to, any Loan Party; provided that, in the case of any such
merger or consolidation to which a Subsidiary Guarantor is a party, the Person
surviving or formed by such merger or consolidation shall be or become a
Subsidiary Guarantor upon the consummation of such merger or consolidation; (ii)
any Loan Party (other than the Company) may merge into or consolidate with, or
dispose of assets to, any other Person and any other Person may merge into or
consolidate with such Loan Party; (iii) any Loan Party (other than the Company)
may merge into or consolidate with, or dispose of assets to, the Company and
(iv) the Company may merge with any other Person so long as the Company is the
surviving corporation, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

(c)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles as in effect from time to time.

(d)           Subsidiary Debt.  Permit any of its Subsidiaries to create or
suffer to exist, any Debt other than:

(i)            Debt owed to the Company or to a Subsidiary of the Company,

(ii)           Debt existing on the Effective Date and described on
Schedule 5.02(d) hereto (the "Existing Debt"), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,

(iii)          Debt of all of the Company's Subsidiaries aggregating not more
than $200,000,000 at any one time outstanding,

(iv)          Debt of all of the Company's Subsidiaries that constitutes
Invested Amounts and that, together with the Debt of the Company that
constitutes Invested Amounts, shall not exceed $700,000,000 in the aggregate at
any one time outstanding,

(v)           Debt arising as a result of the indorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business;

 

39

--------------------------------------------------------------------------------

 

 

(vi)          Debt at any time outstanding incurred pursuant to bank account
overdrafts or the settlement of foreign exchange transactions, in each case (A)
as a result of operational errors or events not under the control of the Company
or a Subsidiary of the Company and (B) only to the extent any such Debt is
outstanding for not longer than two Business Days from the date of incurrence,
and

(vii)         Debt incurred under this Agreement or the other Loan Documents.

(e)           Obligations Regarding Customer Finance Transactions.  Create or
suffer to exist, or permit any Subsidiary of the Company to create or suffer to
exist, any indebtedness or other obligations relating to Customer Finance
Transactions, which indebtedness and other obligations of the Company and the
Subsidiaries of the Company exceed $750,000,000 in the aggregate at any one time
outstanding.

(f)            Change in Nature of Business.  Make, or permit any of its
Subsidiaries that is a Borrower or a Guarantor, to make, any material change in
the nature of its business as carried on at the date hereof if such material
change would result in the Company and its Subsidiaries, taken as a whole, not
receiving a substantial part of their aggregate operating revenues from one or
more business operations relating to technology services or business process
outsourcing services.

(g)           Subsidiary Hedge Agreements.  Permit any Subsidiary of the Company
to enter into any Hedge Agreement, except Hedge Agreements entered into to hedge
or mitigate risks to which such Subsidiary has an actual or anticipated
exposure.

SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will:

(a)           Leverage Ratio.  Maintain, as of any date, a ratio of Consolidated
Covenant Debt as of such date to Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the period of the four fiscal quarters of the
Company most recently ended prior to such date of not greater than 3.00 to 1.00.

(b)           Interest Coverage Ratio.  Maintain, for each period of four fiscal
quarters, a ratio of Consolidated EBITDA of the Company and its Consolidated
Subsidiaries to interest expense on, and amortization of debt discount in
respect of, Consolidated Covenant Debt during such period, in each case, by the
Company and its Consolidated Subsidiaries, of not less than 3.00 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.  Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:

(a)           The Company or any other Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Company or any
other Borrower shall fail to pay any interest on any Advance or make any other
payment of fees or other amounts payable under this Agreement or any Note within
three Business Days after the same becomes due and payable; or

(b)           Any representation or warranty made by any Borrower herein or by
any Loan Party (or any of its officers) in connection with this Agreement or by
any Designated Subsidiary in the Designation Agreement pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or

 

40

--------------------------------------------------------------------------------

 

 

(c)           (i) The Company shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (h) or (i)(iii), 5.02 (other
than Section 5.02(c)) or 5.03, (ii) the Company shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(i)(v) if such failure
shall remain unremedied for five days after the earlier of (A) the Company's
actual knowledge thereof and (B) written notice thereof shall have been given to
the Company by the Agent or any Lender or (iii) any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of (A) the Company's actual knowledge
thereof and (B) written notice thereof shall have been given to the Company by
the Agent or any Lender; or

(d)           (i) The Company or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt of the Company or such
Subsidiary, as the case may be, that is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding Debt outstanding hereunder),
when such Debt becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt and shall not have been waived or cured; or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any Debt that is outstanding in a principal or notional
amount of at least $50,000,000 in the aggregate (but excluding Debt outstanding
hereunder) and shall continue after the applicable grace period, if any,
specified in such agreement or instrument and shall not have been waived or
cured, if the effect of such event or condition is to accelerate, or to permit
the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed, purchased
or defeased or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made (other than in a regularly scheduled required prepayment
or redemption or a prepayment, redemption, purchase or defeasance or offer to
prepay, redeem, purchase or defease required to be made or effected pursuant to
the terms of such Debt in connection with the adjustment or re-setting of the
rate or imputed rate at which interest or income accrues on such Debt or any
remarketing or an obligation to remarket such Debt not required), in each case
prior to the stated maturity thereof, provided that this clause (ii) shall not
apply to Debt that becomes due as a result of (A) a voluntary prepayment notice
given by the Company or any Subsidiary of the Company or (B) in the case of
secured Debt, the voluntary sale or transfer of the property or assets securing
such Debt in a transaction permitted under this Agreement and the other Loan
Documents;

(e)           (i) The Company or any of its Subsidiaries shall fail to pay any
amount payable under any Hedge Agreement under which the aggregate amount
payable at the time of such failure is at least $50,000,000, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in such Hedge Agreement or, if no
grace period is specified therein, shall continue after a period of three
Business Days and shall not have been waived or cured; provided that "amount
payable" in respect of any Hedge Agreement by the Company or any Subsidiary of
the Company at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary of the Company would
be required to pay if such Hedge Agreement were terminated at such time; or (ii)
any other event shall occur or condition shall exist under any Hedge Agreement
under which the aggregate amount payable at the time such event occurs or such
condition exists is at least $50,000,000 and shall continue after the applicable
grace period, if any, specified in such Hedge Agreement or, if no grace period
is specified therein, shall continue after a period of three Business Days and
shall not have been waived or cured, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the obligations payable under
such Hedge Agreement; or any such obligations shall be declared to be
immediately due and payable, or

 

41

--------------------------------------------------------------------------------

 

 

(f)            The Company or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or

(g)           Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced in
accordance with applicable law by any creditor upon judgments or orders for
payment of money in excess of an aggregate of $50,000,000 or (ii) there shall be
any period of 30 consecutive days during which a stay of enforcement of
judgments or orders for payment of money in excess of an aggregate of
$50,000,000, by reason of a pending appeal or otherwise, shall not be in effect;
or

(h)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Company; or (ii) during any period of up
to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company shall cease for any reason other than due to death or disability) to
constitute a majority of the board of directors of the Company (except to the
extent that individuals who at the beginning of such 24‑month period were
replaced by individuals (x) elected by 66‑2/3% of the remaining members of the
board of directors of the Borrower or (y) nominated for election by a majority
of the remaining members of the board of directors of the Borrower and
thereafter elected as directors by the shareholders of the Borrower); or
(iii) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
exercise, directly or indirectly, control over the management or policies of the
Company, excluding any employment agreements with any executive officer of the
Company or any agreement with any director of the Company entered into in the
ordinary course of business; or

(i)            The Company or any of its ERISA Affiliates shall incur, or shall
be reasonably expected to incur liability in excess of $50,000,000 in the
aggregate as a result of one or more of the following:  (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Company or any
of its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization
or termination of a Multiemployer Plan;

(j)            The Guaranty or any material provision thereof shall cease to be
in full force or effect or any Guarantor shall state in writing that the
Guaranty has ceased to be valid and binding on or enforceable against such
Guarantor;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower; provided, however, that upon the occurrence of an Event of
Default under Section 6.01(f), (A) the obligation of each Lender to make
Advances (other than Advances to be made by an Issuing Bank or a Lender pursuant
to Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Borrower.

 

42

--------------------------------------------------------------------------------

 

 

SECTION 6.02.  Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether a Default has occurred under Section 6.01(f), any reference
in any such clause to any Subsidiary of the Company shall be deemed not to
include any Subsidiary of the Company (other than any Domestic Material
Subsidiary) affected by any event or circumstance referred to in any such clause
that did not, as of the last day of the fiscal quarter of the Company most
recently ended, have Consolidated assets with a value in excess of 2.0% of the
total Consolidated assets of the Company and the Consolidated Subsidiaries of
the Company on such date determined on a Consolidated basis in accordance with
GAAP, provided that if it is necessary to exclude more than one Subsidiary of
the Company from Section 6.01(f) pursuant to this Section 6.02 in order to avoid
an Event of Default thereunder, all excluded Subsidiaries of the Company shall
be considered to be a single Consolidated Subsidiary of the Company for purposes
of determining whether the condition specified above is satisfied.

SECTION 6.03.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent's office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrowers than clause (a); provided, however,
that upon the occurrence of an Event of Default under Section 6.01(f), an amount
equal to the aggregate Available Amount of all outstanding Letters of Credit
shall be immediately due and payable to the Agent for the account of the Lenders
without notice to or demand upon the Borrowers, which are expressly waived by
each Borrower, to be held in the L/C Cash Collateral Account.  If at any time an
Event of Default is continuing the Agent determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Collateral Account, an amount equal to
the excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
for the amounts disbursed with respect to Letters of Credit and not previously
repaid to the extent permitted by applicable law.  After all such Letters of
Credit shall have expired or been fully drawn upon and all other obligations of
the Borrowers hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Collateral Account shall be returned to the
Borrowers.

ARTICLE VII

GUARANTY

SECTION 7.01.  Unconditional Guaranty; Limitation of Liability.  (a) Each
Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each Borrower now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and disbursements of counsel) incurred by the Agent
or any Lender in enforcing any rights under this Guaranty.  Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Agent or any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable under
any applicable Bankruptcy Law.

 

43

--------------------------------------------------------------------------------

 

 

(b)           Each Guarantor, and by its acceptance of this Guaranty, the Agent
and each Lender hereby confirms that it is the intention of all such Persons
that this Guaranty and the obligations of each Subsidiary Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of any
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the obligations of each Subsidiary Guarantor
hereunder.  To effectuate the foregoing intention, the Agent, the Lenders and
the Guarantors hereby irrevocably agree that the obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of such Subsidiary Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

(c)           Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty or any other guaranty with respect to the Guaranteed
Obligations, such Guarantor will pay contribution, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount of the Guaranteed Obligations paid to the
Agent or the Lenders under or in respect of the Loan Documents.

SECTION 7.02.  Guaranty Absolute.  (a)  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto.  The obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

(d)           any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any other collateral for all or any of the Guaranteed Obligations
or any other obligations of any other Loan Party under the Loan Documents or any
other assets of any Loan Party or any of its Subsidiaries;

(e)           any change, restructuring or termination of the corporate, limited
liability company or limited partnership structure or existence of any Loan
Party or any of its Subsidiaries;

(f)            any failure of the Agent or any Lender to disclose to any Loan
Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Agent or such Lender (each Guarantor waiving
any duty on the part of the Agent and the Lenders to disclose such information);

 

44

--------------------------------------------------------------------------------

 

 

(g)           the failure of any other Person to execute or deliver this
Agreement, any Guaranty Supplement or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or

(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Loan Party or otherwise, all as though such
payment had not been made.

SECTION 7.03.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any collateral.

(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

(c)           Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of such Guarantor hereunder.

(d)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by the Agent or such
Lender.

(e)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04.  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor's
obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any other Loan Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, all Letters of Credit shall have expired or been terminated and the
Commitments shall have expired or been terminated.  If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or

 

45

--------------------------------------------------------------------------------

 

 

termination of all Letters of Credit, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (i) any Guarantor shall make payment to the
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) the Termination Date shall have
occurred and (iv) all Letters of Credit shall have expired or been terminated,
the Agent and the Lenders will, at such Guarantor's request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

SECTION 7.05.  Guaranty Supplements.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit G hereto
(each, a "Guaranty Supplement"), (a) such Person shall be referred to as an
"Additional Guarantor" and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a "Guarantor" shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
"Subsidiary Guarantor" shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to "this Guaranty," "hereunder,"
"hereof" or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the "Guaranty," "thereunder," "thereof" or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.06.  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent, the Lenders and their successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may assign or otherwise transfer all or any portion of
its rights and obligations under this Agreement (including, without limitation,
all or any portion of its Commitments, the Advances owing to it, its
participations in Letters of Credit and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.07.

ARTICLE VIII

THE AGENT

SECTION 8.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law.  The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Company or any other Borrower pursuant
to the terms of this Agreement.

SECTION 8.02.  Agent's Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided

 

46

--------------------------------------------------------------------------------

 

 

in Section 2.18 or 2.19, as the case may be, or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (ii) may consult with legal counsel (including
counsel for the Company), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Company or any other Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.

SECTION 8.03.  Citibank and Affiliates.  With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity.  Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.  The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Company or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as Agent.  In
the event that Citibank or any of its Affiliates shall be or become an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the "Trust Indenture
Act") in respect of any securities issued or guaranteed by the Company or any
Subsidiary of the Company, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any obligation
of the Company or any other Borrower hereunder or under any other Loan Document
by or on behalf of Citibank in its capacity as the Agent for the benefit of any
Lender under this Agreement or any Note (other than Citibank or an Affiliate of
Citibank) and which is applied in accordance with this Agreement shall be deemed
to be exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.

SECTION 8.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. 

SECTION 8.05.  Indemnification.  (a)  Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Company) from and against such
Lender's Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
"Indemnified Costs"), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent's gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Company.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 8.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

 

47

--------------------------------------------------------------------------------

 

 

(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Company) from and against such
Lender's Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank's gross negligence or willful misconduct.  Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Company under Section
9.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Company.

(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender's Ratable Share of such amount.  Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the
Notes.  Each of the Agent and each Issuing Bank agrees to return to the Lenders
their respective Ratable Shares of any amounts paid under this Section 8.05 that
are subsequently reimbursed by the Company.

SECTION 8.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders.  Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent, subject, if no Default has occurred and is continuing, to the consent of
the Company.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent's giving of notice of resignation or the Required Lenders'
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000 and which
appointment shall be subject, if no Default has occurred and is continuing, to
the consent of the Company.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement.  After any retiring Agent's
resignation or removal hereunder as Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

SECTION 8.07.  Sub-Agent.  The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent.  The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Sub-Agent, and
each of the Company, each other Borrower and the Lenders agrees that the
Sub-Agent shall be entitled to exercise each of the rights and shall be entitled
to each of the benefits of the Agent under this Agreement as relate to the
performance of its obligations hereunder.

SECTION 8.08.  Other Agents.  Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any "Agent" on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

 

48

--------------------------------------------------------------------------------

 

 

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(d) except as contemplated by Section 2.19, postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) reduce, subordinate or limit the obligations of the Company under
Section 7.01 or release the Company or otherwise limit the Company's liability
with respect to the Guaranteed Obligations owing to the Agent and the Lenders,
(g) except for releases in accordance with Section 9.18, release one or more
Subsidiary Guarantors (or otherwise limit such Subsidiary Guarantors' liability
with respect to the obligations owing to the Agent and the Lenders under the
Guaranties) if such release or limitation is in respect of all or substantially
all of the value of the Guaranties, taken as a whole, to the Lenders or (h)
amend this Section 9.01; and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note, and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement.

SECTION 9.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied or delivered or (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this Section
9.02(a), if to the Company or any other Borrower, at the Company's address at
5400 Legacy Drive, Plano, Texas  75024, Attention: Treasurer, Telecopier number
972 605-8640; if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at Two Penns Way, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department; or, as to the Company or the Agent, at such other
address or telecopier number as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Company and the
Agent, provided that materials required to be delivered pursuant to Section
5.01(i)(i), (ii) or (iv) shall be delivered to the Agent as specified in Section
9.02(b) or as otherwise specified to the Company by the Agent.  All such notices
and communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent.  Delivery by telecopier or by e-mail of
an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.  Any delivery by telecopier shall be done by means of a telecopier
providing for confirmation of receipt of such telecopy.

 

49

--------------------------------------------------------------------------------

 

 

(b)           So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iv)
shall be delivered to the Agent in an electronic medium in a format acceptable
to the Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com.  The
Company agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Company, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the other Loan Documents or any of the transactions contemplated
hereby (collectively, the "Communications") available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
"Platform").  The Company acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a "Notice") specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender's e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04.  Costs and Expenses.  (a)  The Company agrees to pay all
reasonable, out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence and syndication expenses
(including printing, distribution and bank meetings) and (B) the reasonable fees
and out-of-pocket disbursements of counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
under this Agreement.  The Company further agrees to pay on demand all actual,
out-of-pocket costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).  Such costs and expenses will be reimbursed
by the Company upon presentation of a statement of account for such costs and
expenses.

(b)           The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an "Indemnified Party") from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Company or any of its Subsidiaries or
any Environmental Action relating in any way to the Company or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party's gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Company also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

 

50

--------------------------------------------------------------------------------

 

 

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by any Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 9.07(a) or (ii) as a result of a payment or Conversion
pursuant to Section 2.08, 2.10 or 2.12, such Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss, cost or
expense actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Advance.  If the amount of the Committed Currency purchased by any Lender in the
case of a Conversion or exchange of Advances in the case of Section 2.08 or 2.12
exceeds the sum required to satisfy such Lender's liability in respect of such
Advances, such Lender agrees to remit to the applicable Borrower such excess.

(d)           Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05.  Right of Set-off.  Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(f) or (b) (i)
the occurrence and during the continuance of any other Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Company or any Borrower against any and all of
the obligations of the Company or any Borrower now or hereafter existing under
this Agreement to such Lender and the Note held by such Lender, whether or not
such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured.  Each Lender agrees to notify the
Company or the applicable Borrower immediately after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 9.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and assigns, except that neither the Company nor
any other Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may with the
consent of each Issuing Bank (which consent shall not be unreasonably withheld
or delayed) and, if demanded by the Company (so long as no Event of Default
shall have occurred and be continuing and following a demand by such Lender
pursuant to Section 2.11 or 2.14) upon at least five Business Days' notice to
such Lender and the Agent, will assign to one or more Persons all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Advances
owing to it, its participations in Letters of Credit and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender's rights and obligations under this Agreement, the amount of the
Revolving Credit Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000 or
an integral multiple of $1,000,000 in excess thereof  unless the Company and the
Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Company
pursuant to this Section 9.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 9.07(a)

 

51

--------------------------------------------------------------------------------

 

 

unless and until such Lender shall have received one or more payments from
either the Borrowers or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Company, such recordation fee shall be payable by the
Company except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Company to an Eligible Assignee that is an
existing Lender.  Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than its
obligations under Section 8.05 to the extent any claim thereunder relates to an
event arising prior to such assignment) under this Agreement (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.

(d)          The Agent shall maintain at its address referred to in Section 9.02
a copy of each Assumption Agreement and each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the "Register").  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Company and the other Borrowers, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Company or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

52

--------------------------------------------------------------------------------

 

(e)           Each Issuing Bank may and, if demanded by the Company (so long as
no Event of Default shall have occurred and be continuing and following a demand
by such Issuing Bank pursuant to Section 2.11 or 2.14) upon at least five
Business Days' notice to such Issuing Bank and the Agent, will assign to one or
more Eligible Assignees all or a portion of its rights and obligations under its
Unissued Letter of Credit Commitment at any time; provided, however, that (i)
except in the case of an assignment to a Person that immediately prior to such
assignment was an Issuing Bank or an assignment of all of an Issuing Bank's
rights and obligations under this Agreement, the Unissued Letter of Credit
Commitment of the assigning Issuing Bank being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof unless the Company and the
Agent otherwise agree, (ii) each such assignment shall be to an Eligible
Assignee, (iii) each such assignment made as a result of a demand by the Company
pursuant to this Section 9.07(e) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
Unissued Letter of Credit Commitments of the assigning Issuing Bank or an
assignment of a portion of such Unissued Letter of Credit Commitments made
concurrently with another such assignment or other such assignments that
together cover all of the Unissued Letter of Credit Commitments of the assigning
Issuing Bank and (iv) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

(f)            Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Company , the other Borrowers, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Company or any other Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation.

(g)           Subject to the requirements of Section 9.08 below, any Lender may,
in connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.07, disclose to the assignee or
participant or proposed assignee or participant, any information relating to the
Company furnished to such Lender by or on behalf of the Company.

(h)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

SECTION 9.08.  Confidentiality.  None of the Agent, the Issuing Banks and the
Lenders may disclose to any Person any confidential, proprietary or non-public
information of one or more of the Company and its Subsidiaries furnished to the
Agent or the Lenders by the Company or any Subsidiary (such information being
referred to collectively herein as the "Company Information") or use any such
Company Information for any purpose other than in connection with the exercise
or performance of its rights and obligations under this Agreement, except that
the Agent, each Issuing Bank and each of the Lenders may disclose Company
Information (a) to its or its Affiliates' employees, officers, directors, agents
and advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Company Information and
instructed to keep such Company Information confidential on the same terms as
provided herein), (b) to the extent requested by any state, Federal or foreign
authority or examiner regulating such Lender, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, to the extent practicable and permitted by applicable law, such
party shall

 

53

--------------------------------------------------------------------------------

 

 

give the Company prompt notice of its receipt of any subpoena, legal process or
other request for any Company Information and cooperate with the Company or any
Subsidiary of the Company in seeking any protective order relating to such
Company Information that the Company or such Subsidiary may reasonably request),
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement (g) to the extent such
Company Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Company and
(h) with the consent of the Company.

SECTION 9.09.  Designated Subsidiaries.  (a)  Designation.  The Company may at
any time, and from time to time, upon not less than 15 Business Days' notice in
the case of any Subsidiary so designated after the Effective Date, notify the
Agent that the Company intends to designate a Subsidiary as a "Designated
Subsidiary" for purposes of this Agreement.  On or after the date that is 15
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a "Designated Subsidiary" for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder. 
The Agent shall promptly notify each Lender of the Company's notice of such
pending designation by the Company and the identity of the respective
Subsidiary.  Following the giving of any notice pursuant to this Section
9.09(a), if the designation of such Designated Subsidiary obligates the Agent or
any Lender to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall, promptly upon the request of the Agent or
any Lender, supply such documentation and other evidence as is reasonably
requested by the Agent or any Lender in order for the Agent or such Lender to
carry out and be satisfied it has complied with the results of all necessary
"know your customer" or other similar checks under all applicable laws and
regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender organized in the same
jurisdiction as such Designated Subsidiary (with the United States of America,
any state thereof and the District of Columbia being considered one jurisdiction
for such purpose) or another foreign jurisdiction agreed to by such Lender and
the Company, to act as the Lender in respect of such Designated Subsidiary, and
such Lender shall, to the extent of Advances made to and participations in
Letters of Credit issued for the account of such Designated Subsidiary, be
deemed for all purposes hereof to have pro tanto assigned such Advances and
participations to such Affiliate in compliance with the provisions of Section
9.07.

As soon as practicable after receiving notice from the Company or the Agent of
the Company's intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
"Protesting Lender") shall so notify the Company and the Agent in writing.  With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a "Designated Subsidiary" hereunder.

(b)           Termination.  Upon the indefeasible payment and performance in
full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Subsidiary then, so long as at the time no Notice of
Borrowing or Notice of Issuance in respect of such Designated Subsidiary is
outstanding and no Letter of Credit issued for the account of such Subsidiary is
outstanding, such

54

--------------------------------------------------------------------------------

 

 

Subsidiary's status as a "Designated Subsidiary" shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly, and only upon its receipt of a request therefor from the Company). 
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Designated Subsidiary.

SECTION 9.10.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.12.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at the rate of exchange as reported on the Bloomberg FXBE
Page as of 9:00 a.m. (New York City time) on the Business Day preceding that on
which final judgment is given.

(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that rate of exchange of such Committed
Currency for Dollars as reported on the Bloomberg FXBE Page as of 9:00 a.m. (New
York City time)  on the Business Day preceding that on which final judgment is
given.

(c)           The obligation of any Borrower in respect of any sum due from it
in any currency (the "Primary Currency") to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company and each Designated
Subsidiary hereby irrevocably appoints the Company its authorized agent to
accept such service of process, and agrees that the failure of the Company to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon.  The Company and each Designated Subsidiary hereby further irrevocably
consent to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to Section
9.02.  Each of the parties hereto agrees that a final non-appealable judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.  To the extent that each

 

55

--------------------------------------------------------------------------------

 

 

Designated Subsidiary has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Designated Subsidiary
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.14.  Substitution of Currency.  If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.15.  No Liability of the Issuing Banks.  The Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by such
Issuing Bank's willful misconduct or gross negligence when determining  whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.

SECTION 9.16.  Patriot Act Notice.  Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act.  Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.17.  Power of Attorney.  Each  Subsidiary of the Company may from time
to time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary.  Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

SECTION 9.18.  Release of Subsidiary Guarantors.  Upon the sale, lease, transfer
or other disposition of any Subsidiary Guarantor in accordance with the terms of
the Loan Documents, the Guaranty by such Subsidiary Guarantor shall immediately
terminate and

56

--------------------------------------------------------------------------------

 

 

automatically be released, and the Agent will, at the Company's expense, execute
and deliver to such Subsidiary Guarantor such documents as such Subsidiary
Guarantor may reasonably request to evidence the termination such Guaranty.

 

 

 

57

--------------------------------------------------------------------------------

 

SECTION 9.19.  Waiver of Jury Trial.  Each of the Company, the other Borrowers,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

ELECTRONIC DATA SYSTEMS CORPORATION,

as a Borrower and a Guarantor

 

By_________________________________

Title:

 

 

EDS INFORMATION SERVICES L.L.C.,

as a Borrower and a Guarantor

 

By_________________________________

Title:

 

 

E.D.S. WORLD CORPORATION (NETHERLANDS),

as a Guarantor

 

By_________________________________

Title:

 

 

E.D.S. WORLD CORPORATION (FAR EAST),

as a Guarantor

 

By_________________________________

Title:

 

CITIBANK, N.A., as Agent

By_________________________________

Title:

 

 

 

 

58

--------------------------------------------------------------------------------

 

 

Initial Lenders

 CITIBANK, N.A.

 By_________________________________

Title:

 


Syndication Agent

                                                                                                               
BANK OF AMERICA, N.A.

 By_________________________________

Title:

 


Co-Documentation Agents

                                                                                                               
THE BANK OF NOVA SCOTIA

 By_________________________________

Title:

                                                                                                              
JPMORGAN CHASE BANK, N.A.

 By_________________________________

Title:

                                                                                                               
THE ROYAL BANK OF SCOTLAND

 By_________________________________

Title:

 

 

 

Lenders

                                                                                                               
ABN AMRO BANK N.V.

 By_________________________________

Title:

 

 By_________________________________

Title:

                                                                                                               
BNP PARIBAS

 By_________________________________

Title:

 

 By_________________________________

Title:

                                                                                                               
CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 By_________________________________

Title:

 

 

 

59

--------------------------------------------------------------------------------

 

 

                                                                                                                
DEUTSCHE BANK AG NEW YORK BRANCH

 By_________________________________

Title:

 

 By_________________________________

Title:

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 By_________________________________

Title:

 

 By_________________________________

Title:

                                                                                                               
HSBC BANK USA, NATIONAL ASSOCIATION

 By_________________________________

Title:

                                                                                                               
MERRILL LYNCH BANK USA

 By_________________________________

Title:

                                                                                                               
SOCIETE GENERALE

 By_________________________________

Title:

                                                                                                               
STATE STREET BANK AND TRUST COMPANY

 By_________________________________

Title:

                                                                                                               
BAYERISCHE LANDESBANK

 By_________________________________

Title:

 

 By_________________________________

Title:

                                                                                                               
THE BANK OF NEW YORK

 By_________________________________

Title:

                                                                                                               
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 By_________________________________

Title:

 

 

 

 

60

--------------------------------------------------------------------------------

 

 

                                                                                                               
GOLDMAN SACHS CREDIT PARTNERS L.P.

 By_________________________________

Title:

                                                                                                               
MORGAN STANLEY BANK

 By_________________________________

Title:

                                                                                                               
NATIONAL CITY BANK

 By_________________________________

Title:

 

 

 

 

61